       Case 4:19-cr-00029-BMM Document 178 Filed 06/19/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                       Cause No. CR 19-29-GF-BMM
                                                 Cause No. CR 19-30-GF-BMM
              Plaintiff,

       vs.                                     ORDER REGARDING SCOTT’S
                                                MOTION FOR RETURN OF
 LUKE JOHN SCOTT, SR.,                               DOCUMENTS

              Defendant.




      Defendant Luke John Scott, Sr. (Scott) represents himself in two criminal

cases. (CR-19-29-GF-BMM, Doc. 73 & CR-19-30-GF-BMM, Doc. 72.) Scott

wrote a letter to the Clerk of Court, which reads in its entirety, “I need the original

exhibits that I filed with my detention hearing in both cases in (CR-19-29-GF-

BMM, Doc. 117) and (CR-19-30-GF-BMM, Doc. 121).” (CR-19-29-GF-BMM,

Doc. 173 & CR-19-30-GF-BMM, Doc. 187.) The Clerk filed the letter as a Motion

for Return of Documents. (Id.)

                                           1
       Case 4:19-cr-00029-BMM Document 178 Filed 06/19/20 Page 2 of 3

      Scott seeks the exhibits that he claims he filed with his motion for a

detention hearing. (Id.) Scott filed a Motion for Detention Hearing and a Brief in

Support on April 30, 2020. (CR-19-29-GF-BMM, Docs. 120, 121 & CR-19-30-

GF-BMM, Doc. 72.) No exhibits are attached to either the brief or the motion. (Id.)

In his letter to the Clerk, Scott cited Doc. 117 in CR-19-29-GF-BMM, which is an

Ex-Parte Motion filed by Scott unrelated to his detention hearing. Scott also cited

Doc. 121 in CR-19-30-GF-BMM, which is a Text Order resetting Scott’s detention

hearing.

      The Court is not able to discern from Scott’s requests of which documents

he seeks the return. Scott did not file exhibits with his motion or brief for a

detention hearing, and the document numbers to which he cites are not exhibits. It

also should be noted that the Clerk generally returns original exhibits to parties

after a motion is resolved fully or after a case concludes.

      The Clerk files everything received from Scott in the docket. Scott may

review the docket with his standby counsel, identify the documents that he seeks to

be returned, and ask standby counsel to print the documents for him. The Court

reminds Scott that the Clerk does not serve as Scott’s paralegal. (CR-19-29-GF-

BMM, Doc. 142 & CR-19-30-GF-BMM, Doc. 145.) The Court fully explained to

Scott the difficulties posed by self-representation before Scott opted to proceed pro

se.
                                           2
      Case 4:19-cr-00029-BMM Document 178 Filed 06/19/20 Page 3 of 3

     Accordingly, IT IS HEREBY ORDERED that Scott’s Motion for Return

of Documents (CR-19-29-GF-BMM, Doc. 173 & CR-19-30-GF-BMM, Doc. 187.)

is DENIED.

     DATED this 19th day of June, 2020.




                                     3
